Citation Nr: 0511975	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating higher than 70 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, among other things, granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned an initial disability evaluation 
of 30 percent thereto.  The veteran appealed the assignment 
of the disability rating, asserting that a higher rating is 
warranted.  The Board first considered this appeal in 
September 2002, but a remand was required so that the veteran 
could be scheduled for a hearing before the Board.  The 
hearing was held in Atlanta in June 2003.  A transcript of 
the hearing testimony has been associated with the claims 
file.  

In April 2004 the Board remanded this matter for further 
development.  In a November 2004 rating decision the RO 
increased the rating to 70 percent effective the January 18, 
2001.  The requested development has been accomplished and 
the matter has been returned to the Board for further 
appellate review.


FINDING OF FACT

The veteran's PTSD has resulted in total social and 
occupational impairment since the date of his claim on 
January 18, 2001. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
valuation must be considered from January 18, 2001 to the 
present.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

The veteran's PTSD is rated under Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

The highest rating of 100 percent under Diagnostic Code 9411 
is warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently rated, thereby warranting a 
higher rating.

The facts in this case may be briefly stated.  The veteran 
has been examined on a number of occasions for VA purposes 
and his treatment records and vocational rehabilitation 
records have been obtained.  Also during this time, the 
record shows that while the RO initially awarded only a 30 
percent evaluation for this impairment, following the grant 
of service connection, the veteran was subsequently awarded a 
70 percent schedular evaluation, effective from January 2001.  
In addition, he has been awarded a total disability rating 
based on unemployability (TDIU) due to service-connected 
disability, effective from January 2001.  In this regard the 
veteran's only service connected disability is PTSD.  His 
TDIU rating is based on his impairment from his service 
connected PTSD.  

The Board finds that the veteran's condition more nearly 
approximates total social and occupational impairment from 
the date of service connection.  In evaluating the evidence 
in this case, the Board notes that the veteran's GAF scores 
have ranged from 35 to 60.  Under DSM-IV a GAF range from 51 
to 60 is indicative of moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF range of 41 to 50 is indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF range of 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

The evidence demonstrates that, due to his PTSD, the veteran 
has almost no social relationships and, additionally, that 
the severity of his PTSD symptoms has been shown to severely 
affect his industrial relationships to point of rendering him 
unemployable.  The August 2001 VA vocational rehabilitation 
assessment was that based on his demonstrated performance, 
there was little evidence that he could complete a training 
program and successfully hold down a competitive job.  In 
December 2001 a VA staff psychologist wrote that the veteran 
was unemployable and that this situation was not apt to 
change in the near future.  In May 2003, September 2003 and 
August 2004 the veteran's treating psychiatrist and 
psychologist wrote that the veteran maintaining gainful 
employment had been difficult because of his condition.  The 
veteran would have great difficulty interacting with others 
in a work environment or in most social environments.  He 
would have significant difficulty maintaining gainful 
employment because of his condition.  At the June 2003 
hearing, the veteran testified that his only social 
relationship was the PTSD group at the VA and that he was 
divorced.  The April 2004 VA examiner opined that the veteran 
was unemployable by reason of his service connected PTSD.  

The Board notes that the veteran's symptoms are consistent 
with those enumerated in the rating criteria for a 100 
percent rating under 38 C.F.R. § 4.130.  In December 2001 a 
VA staff psychologist wrote that the veteran carried a 
diagnosis of PTSD and he suffered from most of the 
symptomatology that went with that diagnosis.  In May 2003, 
September 2003 and August 2004 the veteran's treating 
psychiatrist and psychologist wrote that the veteran had been 
receiving mental health treatment since March 1999.  He 
experienced nightmares, flashbacks, and intrusive thoughts 
related to his wartime experiences.  He had difficulty 
trusting others, was paranoid and had a low tolerance for 
being mistreated.  The Court in Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002), noted the "such symptoms as" language 
in the rating criteria under 38 C.F.R. § 4.130 and held that 
"the use of the term "such as" demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Accordingly, any suggestion 
that the Board was required, in complying with the 
regulation, to find the presence of all, most, or even some, 
of the enumerated symptoms is unsupported by a reading of the 
plain language of the regulation".  

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the evidence of 
record strongly suggests that the veteran's PTSD has more 
nearly resulted in total social and occupational impairment 
since the date of claim, which was January 18, 2001.  The 
Board, therefore, grants a 100 percent schedular rating for 
PTSD.

In light of the Board's decision granting the maximum rating 
for PTSD, there is no need to discuss the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA) because it 
has become moot.  See 38 U.S.C. §§ 5100, 5102, 5103A, 5107(b) 
(West Supp. 2002) and 38 C.F.R. § 3.159 (2004).


A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


